Citation Nr: 0618736	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  05-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUES

1.  Entitlement to initial compensable rating for the 
service-connected bilateral hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Maine Veterans' Services






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 RO decision that granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable evaluation effective on September 9, 2004, the 
date of the original claim.  

This February 2005 RO decision also denied service connection 
for tinnitus.  

The veteran immediately appealed the RO's February 2005 
decision.  Accordingly, in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in May 2006.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran seeks an initial compensable rating for service-
connected bilateral hearing loss and service connection for 
tinnitus.  The veteran attributes his hearing loss and 
tinnitus to noise exposure from jet engines in service.  The 
veteran's DD214 reflects an MOS of aircraft mechanic.  

The veteran was originally prescribed hearing aids by a VA 
doctor in August 2004.  At this time, the veteran reported 
intermittent tinnitus.  Following that appointment, the 
veteran filed his claim for service connection for bilateral 
hearing loss and tinnitus in September 2004.  

The veteran saw a VA examiner in February 2005.  This 
examiner gave the veteran an audiology test.  At this 
examination, the veteran denied having tinnitus symptoms.  

In April 2005, the veteran saw another VA examiner and said 
that he had not experienced any tinnitus symptoms recently.  
The VA examiner stated that "at this point in time, there 
[were] no complaints of tinnitus and no pathology found that 
would be related to tinnitus."  

This examiner reviewed the claim file and noted that the only 
medical report in the file that indicated a complaint of 
tinnitus was the report from the VA doctor in August 2004, 
and he did not reconcile his opinion with the 2004 VA 
doctor's opinion.  

The veteran was accorded a hearing before the Board in May 
2006.  During this hearing, the veteran stated that he was 
scheduled through VA for an additional examination with an 
audiologist.  When asked, the veteran did not recall the 
exact date of his upcoming examination, but he said that it 
would be happening in the very near future.  

As the veteran's claim is for an increased rating, the 
results of that additional VA examination are needed to 
ascertain the present level of the veteran's hearing loss as 
well as to resolve the disparity in the evidentiary record 
concerning the veteran's claimed tinnitus.  See Bowling v. 
Principe, 12 Vet. App. 1, 12 (2001) (emphasizing Board's duty 
to return inadequate examination report); see also Hicks v. 
Brown, 8 Vet. App. 417, 422 (1995) (concluding that 
inadequate medical evaluation frustrates judicial review).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dings/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree
of disability; and 5) effective date of the disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran an 
appropriate letter notifying him of VA's 
duty to assist him in the development of 
his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

The RO is to ensure that the letter 
includes, but is not limited to, the five 
elements of a service connection claim:  
1) veteran status; 2) existence of a 
disability; 3) a connection between the 
veteran's service and the disability; 4) 
degree of disability; and 5) effective 
date of the disability.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
obtain copies of his VA and private 
treatment records since April 2005 and 
associate them with the claims folder for 
the purpose of review.  

3.  The RO should schedule the veteran 
for an examination to determine the 
nature and likely etiology of the claimed 
tinnitus.  Additionally, this examination 
should determine the current severity of 
his service-related bilateral hearing 
loss.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported.  The 
examination report should include a 
detailed discussion of the conflicts 
within the documented medical history.  
The examiner should specifically 
reconcile the April 2005 and August 2004 
medical opinions and provide a complete 
rationale for any opinions given.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

4.  The RO should take appropriate steps 
in order to obtain the records referable 
to any recent examination performed for 
VA for the purpose of evaluating the 
severity of the veteran's service-
connected hearing disability.  These 
documents should be incorporated into the 
claims folder for review in connection 
with his claim for increase.  

5. Thereafter, the RO should undertake 
any other indicated development and then 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.

Thereafter, if indicated, the case should be returned for the 
purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


